Citation Nr: 1453020	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  06-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to June 1965.

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2012 the Board, in relevant part, denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  In a February 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 denial of increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component and remanded the claim for readjudication consistent with the terms of the memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component is manifested by marked pronation and inward displacement, but not by extreme tenderness of plantar surfaces of the feet, severe spasm of the tendo achillis on manipulation, or lack of improvement by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for the Veteran's bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided the appellant pre-adjudication notice by a letter dated in May 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, complete notice was sent in a March 2006 letter and the claim was readjudicated in a subsequently issued Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

If any notice deficiency is present in this case, particularly with respect to the Veteran being informed that in order to substantiate the claim that he must demonstrate that the condition has worsened in severity, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to the appellant by VA, it is reasonable to expect that he understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ('[N]o error can be predicated on insufficiency of notice since its purpose had been served.').  In order for the Court to be persuaded that no prejudice resulted from a notice error, 'the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair.'  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Multiple communications from VA and the appellant demonstrate his actual knowledge as to the evidence required to prove this claim.  It is notable that in a November 2005 letter the appellant specifically referenced the criteria for substantiating a higher evaluation for the bilateral foot disability and asserted that it was his belief that the requirements for such an evaluation had been met.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his bilateral foot disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court ') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent VA examination obtained in this case is adequate.  The examiner conducted a thorough clinical evaluation, and considered the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  Facts and Analysis

An April 2003 VA treatment note pertaining to rhinitis and arthritis, notes that the Veteran continued to have soreness in the feet.  He notably continued to have this soreness even when wearing arch support.

An August 2004 VA clinic note documents a complaint of bilateral foot pain.  The note reflects a history of pes planus and plantar fasciitis.  The Veteran complained of constant pain in the left foot greater than that in the right, which ran in the lateral aspect of his feet into his heels.  He related that the pain made it difficult for him to walk long distances.  Examination showed no tenderness in either ankle, or bone to the feet.  Inter alia, arthritis of the ankles was assessed.

Of record is a December 2004 VA podiatry note.  The note documents that at this time the Veteran complained of anterior and posterior ankle pain.  He related that he wore orthotics in his shoes at all times and that he primarily had pain with walking up and down stairs.  The Veteran informed the treating VA physician that he had been assessed as having arthritis in his ankles, which might be the cause of his pain.  Physical examination showed no open lesions, sores, or blisters on the feet.  There was pain upon palpation of the anterior ankle and the posterior ankle, primarily the Achilles tendon.  Upon weight bearing, there was bilateral collapsing pes planus.  There was no pain in the arch area or upon palpation of the other areas of the foot, except the ankle areas, as noted.  Pes planus and anterior ankle joint arthritis were assessed.  The Veteran was scanned for a new pair of orthotics.

The Veteran was afforded a VA examination in May 2005.  At this time, the Veteran continued to complain of pain in both feet, although he described the pain as equal in both feet.  He described sharp pains in the posterior ankle areas, which lasted only 1 to 2 seconds, but which were described as quite significant and occurring several times a day.  He also complained of aching and discomfort in the posterior ankle areas and across of the top of the mid-foot area, described as a sharp pain and occurring most often when going upstairs.  He related that his custom orthotics helped a little.  Examination of the feet and ankles revealed significant bilateral pes planus when standing.  There was a very slight heel valgus when standing.  The Veteran complained of tenderness to palpation in the posterior aspect of both ankles, as well as in the anterior ankle and mid-foot area.  There was no pain or tenderness on the plantar aspect of the foot or heel.  Sensation was intact.  Pulses were intact and strong.  Significant bilateral pes planus was assessed.  The examiner found no clinical or radiological evidence suggesting plantar fasciitis or tarsal tunnel syndrome in either foot.

In a December 2005 statement the Veteran offered his reasons for disagreeing with the assigned 30 percent evaluation.  In particular he noted that he sought the maximum 50 percent evaluation and asserted that such was warranted as he had severe painful symptoms not relieved by shoe inserts.  In a June 2006 statement he reiterated this contention and noted that his shoe inserts had, in fact, worsened his condition.

In August 2007 the Veteran was afforded another VA examination.  At this time, the Veteran continued to complain of constant pain in his feet.  He described pain at a level of 6/10.  With standing or walking after 5 to 10 minutes, he related that he had bilateral sharp pain in both feet, especially in the heels and that the pain level increased to a 7-8/10.  He related that he felt like he limped a lot and had to walk with a cane due to the constant pain in his heels.  He also described chronic burning on his heels.  He used no treatment for his foot pain, but just treated with hot water soaks, stretches and insoles to lessen pain.

Examination showed positive tenderness with palpation of both heels and there was also tenderness along the metatarsal tunnel component of both feet.  Weight-bearing upon standing was normal, but showed bilateral pes planus.  Bilateral Achilles tendons showed very slight valgus at 5 degrees on the left and 3 degrees on the right.  There was no Achilles tenderness on manipulation.  When asked to take a few steps in the room, the Veteran's gait was initially normal, but then he started to walk with a limp.  He was then using a cane.  Bilateral pes planus with current bilateral plantar fasciitis and tarsal tunnel component was assessed.

In September 2010 the Veteran was again afforded a VA examination.  At this time, he continued to complaint of foot pain.  Examination noted adequate muscle strength bilaterally.  The Veteran had approximately 15 degrees of ankle dorsiflexion bilaterally and his feet were maximally pronated when weight-bearing.  The calcaneus bones were slightly everted.  He had no pain with range of motion.  He had an antalgic gait and walked with a cane, although the examiner found no functional limitation on standing and walking secondary to the feet, but rather secondary to his back condition.  The examiner assessed bilateral pes planus with mild impact on activities of daily living.

Of record is a March 2011 report of VA examination, which largely relates to tinea pedis, although it documents some findings regarding the feet.  The report notes that the Veteran then walked with a cane, which the Veteran attributed to a knee disability, rather than his feet.  Examination of the feet showed no plantar callosities.  He had rectus foot type bilaterally and was very pronated.  He had approximately 15 degrees of ankle joint dorsiflexion bilaterally and with weight-bearing he was maximally pronated.  The calcaneus was everted.  He had no pain with range of motion testing.  Gait analysis was deferred by the Veteran and although the Veteran was able to walk without a cane, he used one due to a left knee problem.

Based on this evidence, the Board finds that entitlement to a 50 percent rating is not warranted under Diagnostic Code 5276.  The Board acknowledges that the Veteran does have marked pronation and inward displacement bilaterally.  However, these particular symptoms are also listed under the 30 percent rating criteria.  The 30 percent rating expressly notes objective evidence of marked deformity, such as pronation and inward displacement.

Moreover, the remaining 50 percent rating criteria are not suggested by the evidence of record.  Specifically, there is no suggestion of extreme tenderness of the plantar surface of the feet.  In this regard, the Board notes that on VA examination that tenderness to the ankle joint and mid-foot have been noted; however, this symptomatology is related to the Veteran's bilateral ankle arthritis, which is not service-connected or the subject of this appeal.  Although some tenderness has been noted upon palpation on the plantar aspects of the feet, it has never been described as extreme.  Moreover, although inward displacement of the bilateral Achilles has been noted, examination has never demonstrated severe spasm of the tendo achillis on manipulation.  The Board acknowledges that the Veteran has reported no relief from the use of inserts.  Nevertheless, the evidence does not approximate the remaining criteria and this singular finding cannot serve to do so.

It is noted by the Board that the Veteran's representative asserts that the Veteran's symptomatology approximates the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.21.  However, the Board does not find that the symptomatology approximates these criteria as noted above and particularly because extreme tenderness of the plantar surfaces of the feet has not been demonstrated and spasm of the tendo achillis on manipulation has never been shown.  Notably, on one occasion, the Veteran related that his orthotics helped with his condition.  Moreover, VA examination in September 2010 found no functional limitation on walking and standing caused by the condition and only mild impacts on activities of daily living.  Furthermore, the Veteran's use of a cane is not related to his bilateral foot condition, but rather his knee and back conditions.  Under these circumstances, the Board does not find that the findings approximate the criteria for a 50 percent evaluation under Diagnostic Code 5276.  Hart, supra.

The Board has also considered whether the Veteran should receive a higher rating under one of the other diagnostic codes for rating disabilities of the foot.  Such disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284. Of these, the Board need not consider Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), or 5282 (hammer toe).  However, none of these diagnostic codes offers a rating in excess of the Veteran's current 30 percent.

The Board further finds that an increased rating is not warranted under Diagnostic Codes 5278 (claw foot) or 5283 (malunion or nonunion of tarsal or metatarsal bones), as neither condition has been found on examination or attributed to the Veteran's service-connected flatfeet.

Finally, the Board has considered whether it would be appropriate to assign a higher rating under Diagnostic Code 5284 (other foot injuries).  Diagnostic Code 5284 provides ratings for other foot injuries and assigns a maximum schedular evaluation of 30 percent for severe foot injuries.  A note following the criteria indicates that, with actual loss of use of the foot, a 40 percent rating is to be assigned.  38 C.F.R. § 4.71a.  The Veteran has reported and the evidence shows he has a number of foot conditions, which he has reported cause him pain.  However, the evidence does not show that the Veteran has lost use of either foot.  

The Board finds that Diagnostic Code 5284 is not the most appropriate code to use because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities.  On the other hand, Diagnostic Code 5276 expressly contemplates the exact anatomical location (bilateral feet), symptomatology (tenderness and deformity), and functions that are affected (pain on manipulation) by pes planus with plantar fasciitis and tarsal tunnel component.  

Therefore, the Board finds that the current 30 percent rating for bilateral pes planus is most accurately assigned under the specific provisions of Diagnostic Code 5276, acquired flatfoot.  The Board finds that this is consistent with what the Court has referred to as 'the canon of interpretation that the more specific trumps the general.'  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ('a more specific statute will be given precedence over a more general one ...') (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  Therefore, the specific diagnostic code, Diagnostic Code 5276, which rates acquired flatfoot, is properly applied here, rather than the more general Diagnostic Code 5284.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for an evaluation greater than 30 percent.  As discussed above, the medical evidence shows that the Veteran does have marked pronation and marked inward displacement.  However, the medical evidence of record does not demonstrate extreme tenderness of plantar surfaces of the feet, severe spasm of the tendo achillis on manipulation, or that his pes planus is not improved by orthopedic shoes or appliances.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically contemplate the Veteran's feet symptoms of pain on use and deformity of the bilateral feet.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component is denied.



____________________________________________
MICHALEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


